NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 17 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

TOM BEAN,                                        No. 13-16977

              Plaintiff - Appellant,             D.C. No. 3:11-cv-08030-PGR

  And
                                                 MEMORANDUM*
DENNIS KUNKEL MICROSCOPY,
INC.,

              Plaintiff,

  v.

PEARSON EDUCATION, INC.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                Paul G. Rosenblatt, Senior District Judge, Presiding

                           Submitted October 10, 2014**
                                Phoenix, Arizona

Before: WALLACE, SILVERMAN, and M. SMITH, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         -2-
      Tom Bean appeals from the district court’s May 17, 2011 dismissal of

certain of his copyright infringement claims against Pearson Education. The

district court held that Bean had not alleged he met 17 U.S.C. § 411(a)’s pre-suit

copyright registration requirement as to photographs contained in compilations,

because the registration applications for the compilations did not contain the

necessary information under 17 U.S.C. § 409 to individually register the images.

We have jurisdiction pursuant to 28 U.S.C. § 1291, Cosmetic Ideas, Inc. v.

IAC/Interactivecorp, 606 F.3d 612, 614 (9th Cir. 2010), and we VACATE the

dismissal order and REMAND for further proceedings.

      We recently held in a similar case, Alaska Stock, LLC v. Houghton Mifflin

Harcourt Publishing Company, that the registration of a compilation of

photographs also registers the individual photographs within the compilation

where, as here, the registrant follows Copyright Office practice and does not

include the title and author of each individual photograph on the registration

application. 747 F.3d 673, 685 (9th Cir. 2014).

      In Alaska Stock, we further disapproved of the district court’s decision in

Bean v. Houghton Mifflin Harcourt Publishing Company, CV 10-8034-PCT-DGC,

2010 WL 3168624 (D. Ariz. August 10, 2010), the same decision relied upon and

adopted by the district court in this case. 747 F.3d at 684 n.50. Accordingly, we
                                         -3-
hold that the district court erred in dismissing Bean’s action under Federal Rule of

Civil Procedure 12(b)(6) on the ground that his photographs were not individually

registered.

      VACATED and REMANDED.

      Costs awarded to Appellant.